                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 VALERIE BONANINI, et al.,
                                                 CV 19-33-BU-BMM-KLD
                      Plaintiffs,                       (lead case)

 vs.                                                 (consolidated with)
                                                    CV 19-35-BU-BMM
 KIDS BEHAVIORAL HEALTH OF
 MONTANA, INC., dba ACADIA
 MONTANA, dba ALTACARE OF                                  ORDER
 MONTANA,

              Defendants.
 MONTANA FEDERATION OF
 PUBLIC EMPLOYEES,

                      Plaintiff,

 vs.

 KIDS BEHAVIORAL HEALTH OF
 MONTANA, INC., dba ACADIA
 MONTANA, dba ALTACARE OF
 MONTANA,

                      Defendant.


       On December 9, 2019, Defendant Kids Behavioral Health of Montana, Inc.

(“KBH”) filed a motion to dismiss Plaintiff Montana Federation of Public

Employees (“the Union”) from this lawsuit either for lack of standing pursuant to
Federal Rule of Civil Procedure 12(b)(6) or for bringing a duplicative claim

pursuant to the doctrine against claim splitting. (Doc. 13). On December 12, 2019,

the Union filed a motion for an extension of time to respond to KBH’s motion to

dismiss. (Doc. 28). The Court granted the Union’s motion and extended the

deadline for responding to KBH’s motion to dismiss until January 15, 2020. (Doc.

29). As of the date of this Order, however, the Union has not filed a response to

KBH’s motion to dismiss or sought another extension of time. Accordingly,

      Accordingly, IT IS ORDERED that, on or before January 27, 2020, the

Union file either a response, or a motion for a second extension of time to respond.

             DATED this 22nd day of January, 2020.




                                             Kathleen L. DeSoto
                                             United States Magistrate Judge
